Exhibit 10.3

PLAIN ENGLISH LIMITED RECOURSE CONTINUING GUARANTY

This is a PLAIN ENGLISH LIMITED RECOURSE CONTINUING GUARANTY (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement” or this “Guaranty”), dated as October 20, 2011, made by GEVO
DEVELOPMENT, LLC., a Delaware limited liability company, in favor of TRIPLEPOINT
CAPITAL LLC, a Delaware limited liability company.

The words “We,” “Us,” or “Our” refer to TriplePoint Capital LLC. The words “You”
or “Your” refer to GEVO DEVELOPMENT, LLC, not to any individual or natural
Person. The words “the Parties” refer to both TriplePoint Capital LLC and GEVO
DEVELOPMENT LLC.

RECITALS

A. We have entered into an Amended and Restated Plain English Growth Capital
Loan and Security Agreement with AGRI-ENERGY, LLC, a Minnesota limited liability
company, (“Borrower”) and the other borrowers party thereto from time to time,
dated October 20, 2011 (including all annexes, exhibits and schedules thereto,
and as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), pursuant to which We have agreed to
extend certain financial accommodations to or for the benefit of Borrower.

B. You and Borrower are engaged in an interrelated business enterprise with an
identity of interests and have a direct or indirect organizational or business
relationship with each other, such that the financing provided under the Loan
Agreement will directly and indirectly benefit You.

C. It is a condition precedent to Our continuing to make any loans or provide
any other financial accommodations to Borrower under the Loan Agreement that You
execute and deliver to Us a guaranty agreement in substantially the form hereof.

D. You have advised Us that You desire unconditionally guarantee Borrower’s
obligations to Us, as set forth in this Agreement.

We are willing to continue to extend the financial accommodations as provided in
the Loan Agreement, but only upon the condition, among others, that You execute
and deliver this Guaranty. You desire to unconditionally guaranty Borrower’s
obligations to Us, as set forth in this Guaranty. To secure Your obligations
under this Guaranty, You have executed with Us an Amended and Restated Limited
Recourse Membership Interest Pledge Agreement, dated as of the date hereof
(including all annexes, exhibits and schedules thereto, and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:

1. Defined Terms; Certain Matters of Construction. All capitalized terms used
herein without definitions shall have the respective meanings provided in the
Loan Agreement. All terms not defined in the Loan Agreement that are defined in
the UCC and used herein shall have the meanings provided in the UCC.
Notwithstanding the foregoing, however, references to “You” and “Your” in terms
that are defined in the Loan Agreement, shall mean and refer to You when such
defined terms are used in this Guaranty. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations shall
mean the repayment in full in cash or immediately available funds of all of the
Secured Obligations (other than contingent indemnifications). Matters of
construction established in the Loan Agreement shall be applied in this Guaranty
as established in the Loan Agreement. In addition, the following shall have
(unless otherwise provided elsewhere in this Guaranty) the following respective
meanings:

1.1 The term “Borrower Collateral” as used herein, means “Collateral” as that
term is defined in the Loan Agreement .

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

1



--------------------------------------------------------------------------------

1.2 The term “Loan Documents” as used herein, shall have the meaning ascribed
thereto in the Loan Agreement.

1.3 The term “Pledged Collateral” as used herein, means “Pledged Collateral” as
that term is defined in the Pledge Agreement.

1.4 The term “Secured Obligations” as used herein, means the “Secured
Obligations” as that term is defined in the Loan Agreement.

1.5 The term “Termination Date” means the date on which the Secured Obligations
(other than contingent indemnification Secured Obligations) have been paid in
full in cash and We have no further commitment to provide Advances under the
Loan Agreement.

2. The Guaranty.

2.1 Guaranty of Guaranteed Obligations. You unconditionally guarantee to Us, and
each of Our successors, endorsees, transferees and assigns, the prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of
the Secured Obligations of Borrower (such Secured Obligations of Borrower
referred to as the “Guaranteed Obligations”). Notwithstanding any provision
herein contained to the contrary, Your liability under this Guaranty shall be
limited to an amount not to exceed the amount that could be claimed by Us
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, any right of contribution or
indemnification that You may have. You agree that this Guaranty is a guaranty of
payment and performance and not of collection, and that Your obligations under
this Guaranty shall be primary, absolute and unconditional, irrespective of,
and, to the fullest extent permitted by applicable law, unaffected by, until the
Termination Date:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of or change in this Guaranty, any other Loan Document or any other
agreement, document or Instrument to which either You or Borrower is or may
become a party;

(b) the absence of any action to enforce this Guaranty or any other Loan
Document or the waiver or consent by Us with respect to any of the provisions
thereof;

(c) the existence, value or condition of, or the failure to perfect Our Lien
against, any Collateral for the Secured Obligations or any action, or the
absence of any action, by Us in respect thereof (including the release of any
such Collateral);

(d) Your or Borrower’s insolvency; or

(e) any other action or circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor until the Secured
Obligations (other than unasserted contingent indemnification Secured
Obligations) are paid in full in Cash;

it being agreed by You that Your obligations under this Guaranty shall not be
discharged until the Termination Date. You shall be regarded, and shall be in
the same position, as a principal obligor with respect to the Guaranteed
Obligations. You expressly waive any right that You may now or in the future
have to require Us to, and We shall have no liability to, first pursue or
enforce against Borrower, the Borrower Collateral or any of the other properties
or assets of Borrower, the Borrower Collateral, the Collateral, or any other
security, guaranty, or pledge that may now or hereafter be held by Us for the
Secured Obligations or for the Guaranteed Obligations, or to apply such
security, guaranty, or pledge to the Secured Obligations or to the Guaranteed
Obligations, or to pursue any other remedy in Our power that You may or may not
be able to pursue Yourself and that may lighten Your burden, before proceeding
against the Pledged Collateral. You agree that any notice or directive given at
any time to Us that is inconsistent with the waiver in the immediately preceding
sentence shall be null and void and may be ignored by Us, and, in addition, may
not be pleaded or introduced as evidence in any litigation relating to this
Guaranty for the reason that such pleading or introduction would be at variance
with the written terms of this Guaranty, unless We have specifically agreed
otherwise in writing. Each of the Parties acknowledges and agrees that the
foregoing waivers are of the essence of the transaction contemplated by the Loan
Documents and that, but for this Guaranty and such waivers, We would decline to
enter into the Loan Agreement and the other Loan Documents.

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

2



--------------------------------------------------------------------------------

2.2 Demand by Us. In addition to the terms of this Guaranty set forth in
Section 2.1, and in no manner imposing any limitation on such terms, it is
expressly understood and agreed by You that to the extent that, at any time, any
of the Guaranteed Obligations become immediately due and payable, then the
Guaranteed Obligations shall be immediately due and payable by You to Us without
declaration, notice or demand. Your payments shall be made to Us in immediately
available funds in lawful currency of the United States of America to an account
designated by Us or at the address set forth herein for the giving of notice to
Us or at any other address that may be specified in writing from time to time by
Us, and shall be credited and applied to the Guaranteed Obligations.

2.3 Enforcement of Guaranty. We shall have no obligation to proceed against
Borrower or any Collateral (although We may, at Our option, so proceed) before
seeking satisfaction from You, and We may proceed, prior or subsequent to, or
simultaneously with, the enforcement of Our rights hereunder, to exercise any
right or remedy that We may have against any Collateral as a result of any Lien
We may have as security for all or any portion of the Secured Obligations. A
separate action or actions may be brought and prosecuted against You whether or
not an action is brought against Borrower or Borrower is joined in any such
action or actions.

2.4 Waiver. In addition to any other waivers contained herein, to the fullest
extent permitted by applicable law, You waive, and agree that You shall not at
any time insist upon, plead or in any other manner claim or take the benefit or
advantage of, any appraisal, valuation, stay, extension, marshaling of assets or
redemption laws, or exemption, whether now or at any time hereafter in force,
that may delay, prevent or otherwise affect the performance by You of Your
obligations under, or the enforcement by Us of, this Guaranty. You waive
diligence, presentment and demand (whether for non payment or protest or of
acceptance, maturity, extension of time, change in nature or form of the Secured
Obligations, acceptance of further security, release of further security,
composition or agreement arrived at as to the amount of, or the terms of, the
Secured Obligations, notice of adverse change in Borrower’s financial condition
or any other fact that might increase the risk to You) with respect to any of
the Secured Obligations or all other demands whatsoever and waive the benefit of
all provisions of law that are or might be in conflict with the terms of this
Guaranty. You represent, warrant and agree that, as of the date of this
Guaranty, Your obligations under this Guaranty or the other Loan Documents to
which You are a party, are not subject to any setoffs or defenses against Us or
any other Person of any kind. You further agree that Your obligations under this
Guaranty and the other Loan Documents to which You are a party, shall not be
subject to any counterclaims, setoffs or defenses against Us or Borrower of any
kind that may arise in the future other than the defense that such Secured
Obligations (other than unasserted contingent indemnification Secured
Obligations) are paid in full in Cash.

2.5 Benefit of Guaranty. The provisions of this Guaranty are for the benefit of
Us and Our successors, transferees, endorsees and permitted assigns, and nothing
herein contained shall impair, as between You or Borrower, on the one hand, and
Us, on the other hand, the Guaranteed Obligations of You or the Secured
Obligations of Borrower under the Loan Documents. This Guaranty binds You, and
You may not assign, transfer, or endorse this Guaranty except as consented to in
writing by Us. In the event all or any part of the Secured Obligations are
transferred, indorsed or assigned by Us to any Person or Persons in accordance
with the Loan Agreement and the other Loan Documents, any reference to “We,”
“Us,” or “Our” herein shall be deemed to refer equally to such Person or
Persons.

2.6 Modification of Guaranteed Obligations. To the fullest extent permitted by
applicable law, You acknowledge and agree that We may, at any time or from time
to time until the Termination Date, with or without the consent of, or notice
to, You:

(a) change or extend the manner, place or terms of payment of, or renew or alter
all or any portion of, the Secured Obligations;

(b) take any action under or in respect of the Loan Documents in the exercise of
any remedy, power or privilege contained therein or available to it at law, in
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;

(c) amend or modify, in any manner whatsoever, any of the Loan Documents;

(d) extend or waive the time for the performance of, or compliance with, any
term, covenant or agreement on its part to be performed or observed under any of
the Loan Documents, or waive such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

3



--------------------------------------------------------------------------------

(e) take and hold Collateral for the payment of the Secured Obligations
guaranteed or sell, exchange, release, dispose of, or otherwise deal with, any
property pledged, mortgaged or conveyed, or in which We have been granted a
Lien, to secure any Secured Obligations, in each case as permitted by the Loan
Documents;

(f) release any Person who may be liable in any manner for the payment of any
amounts owed by You or Borrower to Us;

(g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of You or Borrower are
subordinated to Our claims; or

(h) apply any sums paid by any Person and realized in any manner to any amounts
owing by You or Borrower to Us in the manner provided in the Loan Agreement;

and You acknowledge and agree that We shall not incur any liability to You as a
result of any of the foregoing, and no such action shall, unless expressly
provided, impair or release Your Secured Obligations until the Secured
Obligations (other than unasserted contingent indemnification Secured
Obligations) are paid in full in Cash.

2.7 Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against You or
Borrower for liquidation or reorganization, should You or Borrower become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Your or
Borrower’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by Us, whether as a “voidable
preference,” “fraudulent transfer,” or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
and the terms of this Guaranty shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

2.8 Postponement of Subrogation, Etc. Notwithstanding anything to the contrary
in this Guaranty, or in any other Loan Document, You:

(a) expressly and irrevocably postpone, on Your own behalf and on behalf of Your
successors and assigns (including any surety), until the Termination Date, any
and all rights at law or in equity to subrogation, to reimbursement, to
exoneration, to contribution, to indemnification, to setoff or to any other
rights that could accrue to a surety against a principal, to a guarantor against
a principal, to a guarantor against a maker or obligor, to an accommodation
party against the party accommodated, to a holder or transferee against a maker,
or to the holder of any claim against any Person and that You may have or
hereafter acquire against Borrower in connection with or as a result of Your
execution, delivery or performance of this Guaranty, or any other documents to
which You are a party or otherwise; and

(b) acknowledge and agree that (i) this postponement is intended to benefit Us
and shall not limit or otherwise affect Your liability hereunder or the
enforceability of this Guaranty, and (ii) We and Our successors and permitted
assigns are intended third party beneficiaries of the postponements and
agreements set forth in this Section 2.8.

2.9 Election of Remedies. If We may, under applicable law, proceed to realize
benefits under any of the Loan Documents giving Us a Lien upon any Borrower
Collateral or Pledged Collateral, either by judicial foreclosure or by
nonjudicial sale or enforcement, then We may, at Our sole option, determine
which of Our remedies or rights We may pursue without affecting any of such
rights and remedies under this Guaranty. If, in the exercise of any of Our
rights and remedies, We shall forfeit any of Our rights or remedies, including
Our right to enter a deficiency judgment against You or Borrower, whether
because of any applicable laws pertaining to “election of remedies” or the like,
You, to the fullest extent permitted by applicable law, consent to such action
by Us and waive any claim based upon such action, even if such action by Us
shall result in a full or partial loss of any rights of subrogation that You
might otherwise have had but for such action by Us. Any election of remedies
that results in the denial or impairment of Our right to seek a deficiency
judgment against You or Borrower shall not impair Your obligation to pay the
full amount of the Guaranteed Obligations. In the event We shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, We may bid all or less

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

4



--------------------------------------------------------------------------------

than the amount of the Secured Obligations and the amount of such bid need not
be paid by Us but shall be credited against the Guaranteed Obligations. The
amount of the successful bid at any such sale shall be conclusively deemed to be
the fair market value of the collateral and the difference between such bid
amount and the remaining balance of the Guaranteed Obligations shall be
conclusively deemed to be the amount of the Guaranteed Obligations guaranteed
under this Guaranty.

2.10 Subordination.

(a) You agree that, until the Termination Date, all indebtedness of Borrower to
You, including any and all present and future indebtedness regardless of its
nature or manner of origination now or hereafter to become due and owing by
Borrower to You (collectively, the “Subordinated Indebtedness”), are
subordinated and shall be inferior, in all respects, to the Secured Obligations.

(b) In no circumstance shall any Subordinated Indebtedness be entitled to any
collateral security; provided, that in the event any such collateral security
exists, You agree that any now existing or hereafter arising Lien upon any of
the assets of Borrower in favor of You, whether created by contract, assignment,
subrogation, reimbursement, indemnity, operation of law, principles of equity or
otherwise, shall be junior and inferior to, and is subordinated in priority to
any now existing or hereafter arising Liens in favor of Us or in and against the
Pledged Collateral, regardless of the time, manner or order of creation,
attachment or perfection of the respective Liens.

(c) From and after the occurrence and during the continuation of an Event of
Default, You shall not assert, collect, accept payment on or enforce any of the
Subordinated Indebtedness or take collateral or other security to secure payment
of the Subordinated Indebtedness until the Termination Date. From and after the
occurrence and during the continuation of an Event of Default, You shall not
demand payment of, accelerate the maturity of, or declare a default or event of
default under the Subordinated Indebtedness until the Termination Date. From and
after the occurrence and during the continuation of an Event of Default, You
shall not cause or permit Borrower to make or give, and You shall not receive or
accept, payment in any form (whether direct or indirect, including by transfer
to an Affiliate or Subsidiary of Borrower, to You) on account of the
Subordinated Indebtedness, make any transfers in respect of the Subordinated
Indebtedness without the express prior written consent of Us (which consent may
be withheld for any reason in Our sole discretion), or give any collateral
security for the Subordinated Indebtedness. You agree that any payment,
transfer, or collateral security so made or given by Borrower and received or
accepted by You, in violation of this Guaranty, without Our express prior
written consent, shall be held in trust by You for Our account, and You shall
immediately turn over, in kind, any such payment to Us for application in
reduction of, or (in the case of property other than cash) as security for, Your
obligations hereunder.

3. Limited Recourse. Anything in this Agreement or any other Loan Document to
the contrary notwithstanding, Our recourse to You hereunder and under each other
Loan Document with respect to the Secured Obligations and the Guaranteed
Obligations shall be limited to the Pledged Collateral. Your obligations
hereunder and under the other Loan Documents shall be enforced and enforceable
solely against the Pledged Collateral. You shall have no claim or other
obligation to Us based on or in respect of any of the Secured Obligations and
Guaranteed Obligations except to the extent of the Pledged Collateral and We
shall have no recourse against any of Your other assets or properties (other
than the Pledged Collateral), whether hereunder or under any other Loan
Document.

4. Representations and Warranties. To induce Us to continue to extend the
financial accommodations under the Loan Agreement, You make, on the date hereof,
the following representations and warranties to Us, each and all of which shall
survive the execution and delivery of this Guaranty Agreement.

4.1 Organizational Existence. You have the requisite organizational power and
authority to execute, deliver and perform this Guaranty and Your obligations
hereunder.

4.2 Enforceable Guaranteed Obligations. This Guaranty has been duly executed and
delivered for Your benefit or on Your behalf, and constitutes Your legal, valid
and binding obligation, enforceable against You in accordance with its terms.
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws, or by equitable principles relating to the rights of creditors
generally.

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

5



--------------------------------------------------------------------------------

5. Further Assurances. You agree, upon Our written request, to execute and
deliver to Us, from time to time, any additional Instruments or documents
reasonably considered necessary by Us to cause this Guaranty to be, become or
remain valid and effective in accordance with its terms.

6. Payments Free and Clear of Taxes. All payments required to be made by You
hereunder shall be made to Us free and clear of, and without deduction for, any
and all present or future taxes (other than Excluded Taxes). You agree that if
You shall be required by law to deduct any taxes (other than Excluded Taxes)
from or in respect of any sum payable hereunder, (a) the sum payable shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6) We receive an amount equal to the sum We would have received had
no such deductions been made, (b) You shall make such deductions, and (c) You
shall pay the full amount deducted to the relevant taxing or other authority in
accordance with applicable law. You agree to pay, and to hold Us harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all Indemnified Taxes that may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Guaranty, except for any delays or actions
caused by Our gross negligence or willful misconduct.

7. Waivers Under Statutes. To the fullest extent permitted by applicable law,
You Make the Following Additional Waivers: YOU WAIVE ALL RIGHTS AND DEFENSES
THAT YOU MAY HAVE BECAUSE THE GUARANTEED OBLIGATIONS MAY BECOME SECURED BY REAL
PROPERTY. THIS MEANS, AMONG OTHER THINGS, THAT: (a) WE MAY COLLECT FROM YOU
WITHOUT FIRST FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL; AND
(b) IF WE FORECLOSE ON ANY REAL PROPERTY COLLATERAL: (i) THE AMOUNT OF THE
GUARANTEED OBLIGATIONS MAY BE REDUCED ONLY BY THE PRICE FOR WHICH THAT
COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH MORE
THAN THE SALE PRICE; AND (ii) WE MAY COLLECT FROM YOU EVEN IF WE, BY FORECLOSING
ON THE REAL PROPERTY COLLATERAL, HAVE DESTROYED ANY RIGHT YOU MAY HAVE TO
COLLECT FROM BORROWER. THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY
RIGHTS AND DEFENSES YOU MAY HAVE BECAUSE BORROWER’S SECURED OBLIGATIONS MAY
BECOME SECURED BY REAL PROPERTY. THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT
LIMITED TO, ANY RIGHTS OR DEFENSES BASED UPON SECTIONS 580a, 580b, 580d OR 726
OF THE CALIFORNIA CODE OF CIVIL PROCEDURE (“CCP”). IN ADDITION, YOU WAIVE ALL
RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY US, EVEN THOUGH
THAT ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO
SECURITY FOR A GUARANTEED OBLIGATION, HAS DESTROYED YOUR RIGHTS OF SUBROGATION
AND REIMBURSEMENT AGAINST THE PRINCIPAL BY THE OPERATION OF SECTION 580d OF THE
CCP OR OTHERWISE.

8. Additional Waivers.

8.1 To the fullest extent permitted by applicable law, until the Termination
Date, You waive any and all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to You by reason of California Civil Code Sections 2787 to
2855, inclusive, Sections 2899 and 3433, or other statutory or decisional law.
This means, among other things, that to the fullest extent permitted by
applicable law:

(a) You waive and will be unable to raise any defense based upon any statute or
rule of law that provides that the obligation of a surety must be neither larger
in amount nor in any other respects more burdensome than that of a principal;

(b) You waive and will be unable to raise any defense based upon any statute or
rule of law that provides that a creditor may be required to pursue the
principal obligor or the security for the principal obligation before seeking
enforcement against a surety or security pledged by the surety;

(c) You waive and will be unable to raise any defense based upon any statute or
rule of law that provides that a surety’s obligations may be limited or
exonerated by reason of the creditor’s alteration of the principal obligation or
of another surety, or by reason of the impairment or suspension of the
creditor’s rights or remedies against the principal, another surety, or any
security given for the principal obligation or given for other sureties;

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

6



--------------------------------------------------------------------------------

(d) You waive and will be unable to claim any right to participate in, or the
benefit of, any security given for the principal obligation now or hereafter
held by Us; and

(e) subject to Section 2.8, You waive and will be unable to claim any right of
subrogation and any right to enforce any remedy that We may have against
Borrower.

8.2 You waive any defense based upon any lack of authority of the officers,
directors, managers, partners or agents acting or purporting to act on behalf of
Borrower or any principal of Borrower or any legal disability or defect in the
formation of Borrower.

8.3 You waive any defense based upon the application by Borrower of the proceeds
of any loan provided under the Loan Agreement for purposes other than the
purposes represented by Borrower to Us or intended or understood by Us or You.

8.4 You waive the benefit of any statute of limitations affecting Your liability
hereunder or the enforcement hereof, and You further agree that any act or event
that tolls any statute of limitations applicable to the Secured Obligations of
Borrower shall similarly operate to toll the statute of limitations applicable
to Your liability hereunder.

9. Other Terms.

9.1 Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans and advances under the Loan Documents or the Guaranteed Obligations.

9.2 Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.

9.3 Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

9.4 Notices. Any notice, request or other communication to any of the Parties by
any other, in respect of this Guaranty, the Pledge Agreement or any other Loan
Document, will be given in writing and deemed received upon the earliest of
(a) actual receipt, (b) three days after mailing if mailed postage prepaid by
regular or airmail to Us or You, at the addresses set out below, or (c) one day
after it is sent by courier or overnight delivery:

 

You:   

Gevo Development, LLC

c/o Gevo, Inc.

345 Inverness Drive South

Building C, Suite 310

Englewood, CO 80112

Attention: General Counsel

 

with a copy to:

 

Paul Hastings LLP

4747 Executive Drive, 12th Floor

San Diego, California 92121

Attention: Deyan P. Spiridonov, Esq.

Us:   

TriplePoint Capital LLC

2755 Sand Hill Road, Suite 150

Menlo Park, CA 94025

Telephone:(650) 854-2090

Facsimile: (650) 854-1850

Attention: Sajal Srivastava, COO

Email: legal@triplepointcapital.com

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

7



--------------------------------------------------------------------------------

We may change Our address for notices by notice to You, and You may change Your
address for notices by giving notice to Us, in each case given in accordance
with this Section 9.4.

9.5 Successors and Assigns. You agree that this Guaranty and all Your
obligations hereunder shall be binding upon Your successors and assigns
(including a trustee or debtor-in-possession on Your behalf) and shall, together
with Our rights and remedies hereunder, inure to Our benefit, all future
permitted holders of any Instrument evidencing any of the Secured Obligations
and their respective successors and assigns permitted under the Loan Agreement.
Except as otherwise permitted under the Loan Agreement and the other Loan
Documents, no sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or Instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner materially affect Our rights hereunder. You may not assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Guaranty.

9.6 No Waiver; Cumulative Remedies; Amendments. We shall not by any act, delay,
omission or otherwise be deemed to have waived any of Our rights or remedies
hereunder, and no waiver shall be valid unless in a writing signed by Us and
then only to the extent therein set forth. A waiver by Us of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that We would otherwise have had on any future occasion. No failure to
exercise nor any delay in exercising on Our part any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law. None of the terms or provisions of this Guaranty may be waived,
altered, modified, supplemented or amended except by an instrument in writing
duly executed by Us and You.

9.7 Termination. This Guaranty is a continuing guaranty and shall remain in full
force and effect until the Termination Date, and on such date, shall
automatically terminate. On the Termination Date, We shall execute and deliver
to You such documents and instruments as You may reasonably request to evidence
such termination.

9.8 Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement. This Guaranty may be executed and delivered by facsimile or
transmitted electronically in either Tagged Image Format Files (“TIFF”) or
Portable Document Format (“PDF”) and, upon such delivery, the facsimile, TIFF or
PDF signature, as applicable, will be deemed to have the same effect as if the
original signature had been delivered to the other party.

9.9 Consent To Jurisdiction And Venue. All judicial proceedings arising in or
under or related to this Guaranty, the Pledge Agreement or any of the other Loan
Documents may be brought in any state or federal court of competent jurisdiction
located in the State of California. By execution and delivery of this Agreement,
each party hereto generally and unconditionally: (a) consents to personal
jurisdiction in San Mateo County, State of California; (b) waives any objection
as to jurisdiction or venue in San Mateo County, State of California; (c) agrees
not to assert any defense based on lack of jurisdiction or venue in the
aforesaid courts; and (d) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Guaranty, the Pledge Agreement or the
other Loan Documents. Service of process on any party hereto in any action
arising out of or relating to this Guaranty shall be effective if given in
accordance with the requirements for notice set forth in this Section, and shall
be deemed effective and received as set forth therein. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of any party to bring proceedings in the courts of any other
jurisdiction.

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

8



--------------------------------------------------------------------------------

9.10 Mutual Waiver Of Jury Trial; Judicial Reference. Because disputes arising
in connection with complex financial transactions are most quickly and
economically resolved by an experienced and expert person and the Parties wish
applicable state and federal laws to apply (rather than arbitration rules), the
Parties desire that their disputes be resolved by a judge applying such
applicable laws. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
SPECIFICALLY WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR
OUR ASSIGNEE AGAINST YOU. IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS
NOT ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT
RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED BY
JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF CIVIL PROCEDURE
(“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON
A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE REFEREE SHALL REPORT
A STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS SECTION SHALL LIMIT THE
RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL SELF-HELP REMEDIES, FORECLOSE
AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL BEAR THE
FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE.
THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY,
INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION. THE PARTIES ACKNOWLEDGE THAT
THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. THIS WAIVER EXTENDS TO ALL SUCH
CLAIMS, INCLUDING CLAIMS THAT INVOLVE PERSONS OTHER THAN ANY OF YOU AND US;
CLAIMS THAT ARISE OUT OF OR ARE IN ANY WAY CONNECTED TO THE RELATIONSHIP BETWEEN
YOU AND US; AND ANY CLAIMS FOR DAMAGES, BREACH OF CONTRACT, SPECIFIC
PERFORMANCE, OR ANY EQUITABLE OR LEGAL RELIEF OF ANY KIND, ARISING OUT OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT.

[Remainder of Page Intentionally Left Blank]

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Guaranty as of
the date first above written.

 

“You” GEVO DEVELOPMENT, LLC. By:   /s/ Patrick Gruber Name:  

Patrick Gruber

Title:  

Executive Chairman

 

“We” TRIPLEPOINT CAPITAL LLC By:   /s/ Sajal Srivastava Name:  

Sajal Srivastava

Title:  

Chief Operating Officer

 

PLAIN ENGLISH LIMITED RECOURSE

CONTINUING GUARANTY

(GEVO DEVELOPMENT)

 

10